Citation Nr: 0100402	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

Entitlement to an increased (compensable) evaluation for the 
service-connected bilateral conjunctivitis with postoperative 
right dacryostenosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected eye disability is shown 
to be manifested by increased tearing on the right side.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for the service-connected bilateral conjunctivitis with 
postoperative right dacryostenosis have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.84a including Diagnostic Codes 
6025, 6031 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected eye disability is currently 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.84a including Diagnostic Code 6018, for 
conjunctivitis, other, chronic.  Under Diagnostic Code 6018, 
conjunctivitis which is healed is to be rated on residuals, 
if there are no residuals a noncompensable rating is 
assigned.  A 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.

Under Diagnostic Code 6031, the rating schedule provides that 
dacryocystitis is to be rated as epiphora.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6031.  Unilateral epiphora 
(interference with the lacrymal duct from any cause) warrants 
a 10 percent evaluation.  38 C.F.R. 4.84a, Diagnostic Code 
6025.  

The evidence of record includes a copy of a VA examination 
report dated in April 1999.  At that time, it was noted that 
the veteran had contracted bilateral conjunctivitis in 1942 
and had suffered infrequent bouts ever since.  As a result of 
these infrequent bouts, he developed a blocked tear duct on 
the right side for which he underwent a dacryorhinocystotomy 
in 1996.  This surgery was described as being uncomplicated 
with the result being that he no longer experienced constant 
tearing.  However, objective findings on examination included 
increased tear flow in the right eye.  

The final diagnoses included the following:  dacryostenosis, 
right, surgically corrected; surgical aphakia, bilateral; 
chronic open angle glaucoma, controlled and advanced; and 
macular degeneration, mild, bilateral.  

According to the examining physician, the dacryostenosis for 
which the veteran had the dacryorhinocystotomy in 1996 was 
the direct result of repeated bouts of conjunctivitis.  The 
cataract extractions, chronic open angle glaucoma and macular 
degeneration, however, were all noted to be age-related 
conditions.  

Based on a review of the evidence of record, significantly, 
the increased tearing on the right side, the Board finds that 
the disability picture associated with the veteran's eye 
disability more nearly approximates the criteria necessary 
for the assignment of a 10 percent evaluation under 
Diagnostic Codes 6025 and 6031 for unilateral epiphora.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected bilateral 
conjunctivitis with postoperative right dacryostenosis.  



ORDER

An increased rating of 10 percent for the service-connected 
bilateral conjunctivitis with postoperative right 
dacryostenosis is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

